DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 10/26/2020, is acknowledged. 
Claims 2, 7-8, 10-14, 16, 18-22 are pending in this action.  Claims 1, 3, 5-6, 9, 17 have been cancelled.  Claims 4 and 15 have been cancelled previously.  Claims 2, 7-8, 10-14, 16, 18-20 have been amended.  New Claim 22 has been added.  No new matter was added.  Claims 2, 7-8, 10-14, 16, 18-22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 05/21/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior Patent No. 10,016,352 and any patent granted on pending reference  has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Priority
This application is a 371 of PCT/EP2014/078227, filed December 17, 2014, which claims benefit of provisional U.S. Application No. 61/919,066, filed December 20, 2013, and benefit of foreign priority to EP 14155145.7, filed February 14, 2014.  

Information Disclosure Statement
The information disclosure statement, filed 10/26/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.  
The information disclosure statement does not include Certificate Statement.  MPEP 609.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-8, 10-14, 16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
New independent claim 22 recites the limitation “at least one carboxylated starch ester based polyglucose polymer being obtained by reacting (a)(i) at least one starch selected from the group consisting of maltodextrins” that is not reasonably clear.  In the present case, it is noted that “Maltodextrin is typically composed of a mixture of chains that vary from 3 to 17 glucose units long” (see Wikipedia).  Therefore it is unclear if said limitation implies the source of maltodextrins (e.g., potato, corn, etc.) OR specific fraction of glucose units.  Clarification is required.
Claim 19 (dependent on claim 22) recites the limitation “polymer is obtained by reacting a starch” that is unclear.  In the present case, it is noted that new independent claim 22 discloses “a polymer obtained by reacting at least one starch selected from maltodextrines”.  It is unclear to what starch the claim 19 refers.  Claim 19 was interpreted as best understood as “wherein the maltodextrin is a potato or corn maltodextrin having a dextrose equivalent of about 5...” Clarification is required.  
Claim 14 (dependent on claim 22) discloses “A method of preparation of a hair fixative composition of claim 22” comprising the step “(a) reacting at least one starch ester with at least two cyclic anhydrides to form the at least one carboxylate starch ester based polyglucose polymer” that is unclear.  Given that new independent claim 22 teaches the composition comprising “at least one carboxylate starch ester based polyglucose polymer obtained by reacting (a)(i) at least one starch/maltodexrine, (a)(ii) at least one acyclic anhydride, and (a)(iii) at least two cyclic anhydrides” it is unclear what polymer is disclosed in claim 14.  Similar is applied to claim 2.  Clarification is required.  
Claim 13 (dependent on claim 22) recites the limitation “one or more second hair fixative polymers” that is unclear, because the new independent claim 22 does not teach the presence of “first hair fixative polymer”.  Clarification is required.  
Claims 7-8, 10-12, 16, 18, 20, 21 are rejected as being dependent on rejected independent claim 22 and failing to cure the defect.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,344,183 - teaches aerosol hair cosmetic compositions comprising (i) acetylated and/or organically esterified starched starches (e.g., corn, potato starches);  (ii) propellant;  (iii)  C1-C7 low alcohols;  (iv) cosmetically acceptable additives; and (v) water; and their use in hair fixative compositions. 
US 6,800,675 - teaches controlling hydrophobicity of starch esters by modification of said starch esters with (i) such alkene-substituted cyclic anhydrates as succinic acid anhydride, maleic acid anhydride, phthalic acid anhydride, etc.; and further teaches (ii) modification of starches with mixed anhydrides of monocarbonic acids with di- or tribasic acids, e.g., acetic acid and adipinic acid.
US 5,789,570 – teaches swellable starch esters (e.g., starch acetate, starch propionate, starch butyrate, starch hexanoate, starch benzoate, mixed starch acetates/propionates), and also teaches that non-ionic starch esters result from the reaction of starch with open-chain anhydrides (i.e., acyclic anhydrates), whereas the reaction of starch with cyclic anhydrides results in basically ionic starch esters carrying carboxylate groups, therefore for controlling solubility of said modified starches it is advantageous if at least a part of the anhydrides used is a cyclic anhydride.  To this end, Buchholz specifically teaches the use such carboxylic acid anhydrides maleic acid anhydride and/or succinic acid anhydride (cyclic) in combination with acetic anhydride, propionic acid anhydride.
US 2012/0258052 – teaches hair composition comprising aluminium starch octenyl succinate, a monocarboxylic acid, isobutane as propellant and perfume in ethanol (E3 sample in Example).
US 3,790,664 – teaches hair setting composition comprising organic polymer modified starch material (use of octenyl succinic ester of starch, i.e., aluminium salt), in ethanol or in aqueous ethanol (Examples 1-3).  The modified starch is obtained by reacting a starch with octenyl succinic acid anhydride (Col. 2, Lns. 45-51).
Tomasik et al. (2004) – teaches chemical modification of starch. 
US 4,011,392 - teaches mixed starch esters and the use thereof.  

Response to Arguments
Applicant's arguments, filed 10/26/2020, have been fully considered, but they are moot in view of amendments to the claims.  Applicant is advised to clarify the claim language, and clearly point out the patentable novelty of the instant invention to put the application in conditions for allowance.  

Conclusion
No claim is allowed at this time.  
THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615